Case 4:19-cv-04274 Document 400 Filed on 08/18/21 in TXSD Page 1 of 2
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                 August 19, 2021
                                                                Nathan Ochsner, Clerk
Case 4:19-cv-04274 Document 400 Filed on 08/18/21 in TXSD Page 2 of 2
